The information charged against defendant that he committed the crime of burglary, a felony, by entering certain described premises "with the intent then and there and therein to commit the crime of larceny." Judgment was entered against him, pursuant to a plea of guilty. He now claims that the information did not charge the commission of any crime.
[1] The only point in the case is identical with that presented to this court in People v. Giron, ante, p. 53 [270 P. 462]. In that case we held against the contention of appellant, and the supreme court has denied a petition for rehearing.
The judgment is affirmed.
Houser, J., and York, J., concurred.
 *Page 1